33 U.S. 484
8 Pet. 484
8 L.Ed. 1018
THE UNITED STATES, APPELLANTSv.PHILIP R. YOUNGE.
January Term, 1834

APPEAL from the superior court of East Florida.
The case was submitted to the court by Mr Call, for the United States; and by Mr White, for the appellee.
Mr Chief Justice MARSHALL delivered the opinion of the Court.


1
This is a claim for five thousand acres of land; part of a grant for twenty-five thousand acres, made by the governor of East Florida to the petitioner, on the 22d of February 1817. Part of this land, twenty thousand acres, was conveyed to Moses E. Levi, and both the validity of the claim, and the identity of the land were established, in the opinion given in that case.


2
The decree of the superior court for the district of East Florida is affirmed.


3
This cause came on to be heard on the transcript of the record from the superior court for the eastern district of Florida, and was argued by counsel; on consideration whereof, it is ordered, adjudged and decreed by this court, that the decree of the said superior court in this cause be, and the same is hereby affirmed, in all respects.